Appeal from a judgment of the Jefferson County Court (Kim H. Martusewicz, J.), rendered May 7, 2007. The judgment convicted defendant, upon his plea of guilty, of attempted course of sexual conduct against a child in the first degree and attempted sodomy in the first degree.
*1651It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of, inter alia, attempted course of sexual conduct against a child in the first degree (Penal Law §§ 110.00, 130.75 [1] [a]), defendant contends that County Court erred in refusing to suppress his statement to the police on the ground that it was involuntary. We reject that contention. “[A] court’s determination that [a] statement was voluntarily made ‘is entitled to great deference and will not be disturbed where, as here, it is supported by the record’ ” (People v Childres, 60 AD3d 1278, 1278 [2009]). To the extent that the further contention of defendant that he was denied effective assistance of counsel at the suppression hearing is not forfeited by the guilty plea (see People v Petgen, 55 NY2d 529, 534-535 [1982], rearg denied 57 NY2d 674 [1982]; People v Santos, 37 AD3d 1141 [2007], lv denied 8 NY3d 950 [2007]), it is lacking in merit (see generally People v Ford, 86 NY2d 397, 404 [1995]). Present— Scudder, PJ., Hurlbutt, Martoche, Smith, and Centra, JJ.